

115 HRES 1092 IH: Expressing the sense of the House of Representatives that the President should redirect and target foreign assistance provided to El Salvador, Guatemala, and Honduras in a manner that addresses the driving causes of illegal immigration into the United States from such countries, and for other purposes.
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1092IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Burgess (for himself, Mr. McClintock, Mr. Weber of Texas, Mr. Graves of Louisiana, and Mr. King of Iowa) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the President should redirect and target
			 foreign assistance provided to El Salvador, Guatemala, and Honduras in a
			 manner that addresses the driving causes of illegal immigration into the
			 United States from such countries, and for other purposes.
	
 Whereas gang violence, poverty, and corruption are the main drivers of illegal immigration from El Salvador, Guatemala, and Honduras to the United States;
 Whereas in fiscal year 2018, 34 percent of all southwest border apprehensions were migrants from El Salvador, Guatemala, or Honduras, of which 90 percent are unaccompanied alien children or family units;
 Whereas roughly half of Central America’s population lives in poverty, including 33 percent of Salvadorans, 59 percent of Guatemalans, and 66 percent of Hondurans;
 Whereas millions of Salvadorans, Guatemalans, and Hondurans face hunger at some point each year; Whereas in particular, the indigenous people of Mayan descent in Guatemala are the most malnourished population in the world with children averaging 6 inches shorter than the global average height for their ages, as reported by the World Health Organization;
 Whereas transnational criminal organizations use Central American countries to traffic approximately 90 percent of the cocaine bound for the United States;
 Whereas gang-related violence in El Salvador, Guatemala, and Honduras contributes to the highest homicide rates in the world;
 Whereas Salvadorans, Guatemalans, and Hondurans are forced to pay hundreds of millions of dollars in protection taxes by gangs and transnational criminal organizations;
 Whereas the United States provided more than $2,600,000,000 in foreign assistance to Central American countries between fiscal years 2015 and 2018, and Congress has proposed to provide $595,000,000 in such assistance during fiscal year 2019;
 Whereas there exists the potential for foreign assistance from the United States to be misused by central government officials in El Salvador, Guatemala, and Honduras in order to reduce the success of anti-corruption efforts; and
 Whereas systemic corruption in El Salvador, Guatemala, and Honduras undermines efforts to address the driving causes of illegal immigration into the United States from such countries: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the President should redirect foreign assistance provided to El Salvador, Guatemala, and Honduras away from the central governments of such countries and instead target such assistance in a manner that addresses the driving causes of illegal immigration into the United States from such countries, by supporting local and regional governmental entities as well as entities in the private sector and civil society, especially non-profit, faith-based, or non-governmental organizations and educational institutions, that are addressing such causes.
		